   
    

Attn: The Honorable Judge Charlene Honeywell = iL P;.
801 North Florida Avenue
Tampa, FL 33602
chambers 1330, courtroom 13A, code 36 ii l i.=':.ii 25 8= §
Ph. (813) 301-5400 "

March 24 , 2019 , ' l '
wm H 6. /;}' CJ<» ‘%?»Ovt,»ae éJ/{
RE: BETANcEs, NATHAN

MoTloN To REQuEsT PERMlssloN 'ro TRAvEL

To the Honorable Judge Honeywel|,

The purpose of this letter is to request an emergency permission to travel to Brazil on the basis
cfa major family event.

My father-in-law has a wedding scheduled for July 6, 2019, and he and his fiancee have
requested our presence at the event. We would like to arrive a week early to assist in preparing
the event.

My mother-in-Iaw Rosangela Pinto has continued to battle with schizophrenia for most of her
life, which has been regulated by medicine. My wife is her only child and | have not spent time
with my her family in nine years.

| was given permission in 2017; however, due to ticket prices l was unable to trave|. lt would
mean the world to my wife and her parents if | could travel with her this time.

Proposed travel dates are June 24th, 2019 through July 20th, 2019 . We would stay with my
father-in-law, Paulo Sergio de Araujo Pinto, at the following address: Avenida dos Robalos,
numero BA, Bairro Ogiva, Cabo Frio, Rio de Janeiro, Brasil cap 28923230, phone number
011+55 (22) 99991-1519.

As you may know, l have maintained a steady working schedule from the week l was released
on January 7, 2016, integrated myself back into my place of worship, i have timely made
restitution payments, and l completed my community work ahead of schedule l\/ly probation
ofhcer can attest to these facts; her name is Ana|esha Berrios phone number (407) 592~1997.

l beg your indulgence and grace to approve this request

Most sinc ;e|y;\_-

___

a
700 W. Fairbanks Ave
Or|ando, FL 32804

